ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 24 May 2022 has been entered.  Claims 1-20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous objections, the previous 35 USC § 112(b) rejections; and the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen on 12 Jul  2022.
The application has been amended as follows:
Claim 1 (currently amended): A Doppler signal processing device for detecting an object according to a received wireless signal, the Doppler signal processing device comprising:
an antenna configured to receive a wireless signal comprising vital sign movement information of the object and an interference signal generated by an interference in a background;
an analog to digital converter configured to convert the received wireless signal to at least one digital signal;
a frequency analysis unit, configured to generate a frequency domain signal vector based on the 
an interference suppression unit configured to perform a suppression operation according to the frequency domain signal vector and a frequency domain interference estimation signal vector to generate an interference suppressed frequency domain signal vector, wherein energy of the interference in frequency domain is suppressed in the interference suppressed frequency domain signal vector;
an interference estimation unit configured to generate or update the frequency domain interference estimation signal vector according to the frequency domain signal vector, wherein the frequency domain interference estimation signal vector corresponds to an energy distribution of the interference in the frequency domain;
a detection unit configured to generate a result signal according to the interference suppressed frequency domain signal vector, wherein the result signal is related to the movement information of the object;
an error detection unit configured to when the frequency domain interference estimation signal vector includes Doppler energy of an object movement larger than a vital sign movement

Claim 3 (currently amended): The device of claim 1, wherein the detection unit comprises:
a motion detection unit configured to generate a motion detection signal according to the interference suppressed frequency domain signal vector, wherein the motion detection signal corresponds to the larger object movement;
a switch unit configured to output the interference suppressed frequency domain signal vector when the motion detection signal corresponds to not detecting the large object movement;
a vital sign detection unit configured to receive the interference suppressed frequency domain signal vector when the motion detection signal corresponds to not detecting the large object movement and to output a vital sign detection signal according to the interference suppressed frequency domain vector, wherein the vital sign detection signal corresponds to a vital sign of the object; and
an OR gate unit configured to output the result signal according to the motion detection signal and the vital sign detection signal, wherein when the large object movement or the vital sign is detected, the result signal corresponds to detecting the object.

Claim 11 (currently amended): A Doppler signal processing device for detecting an object according to a received wireless signal, the Doppler signal processing device comprising:
an antenna configured to receive a wireless signal comprising vital sign movement information of the object and an interference signal generated by an interference in a background;
an analog to digital converter configured to convert the received wireless signal to at least one digital signal;
a frequency analysis unit, configured to generate a frequency domain signal vector based on the 
an interference subtracting unit configured to perform spectral subtraction according to the frequency domain signal vector and a frequency domain interference estimation signal vector to generate an amplitude value;
a frequency domain detection threshold unit configured to generate a frequency domain detection threshold vector according to the frequency domain interference estimation signal vector and a first adjustment parameter;
a detection unit configured to generate a result signal according to the frequency domain signal vector and the frequency domain detection threshold vector, wherein the result signal is related to the movement information of the object;
an interference estimation unit configured to generate or update the frequency domain interference estimation signal vector according to the frequency domain signal vector, wherein the frequency domain interference estimation signal vector corresponds to an energy distribution in the frequency domain; and
an error detection unit configured to when includes Doppler energy of an object movement larger than a vital sign movement

Claim 18 (currently amended): A method of signal processing, comprising:
using an antenna to receive a wireless signal comprising vital sign movement information of an object and an interference signal generated by an interference in a background;
using an analog to digital converter to convert the received wireless signal to at least one digital signal;
generating a frequency domain signal vector based on 
generating a frequency domain interference estimation signal vector according to the frequency domain signal vector, wherein the frequency domain interference estimation signal vector corresponds to an energy distribution in the frequency domain;
providing when the frequency domain interference estimation signal vector [[include]]includes Doppler energy of an object movement larger than a vital sign movement
generating a result signal according to the frequency domain signal vector and the frequency domain detection threshold vector wherein the result signal is related to the movement information of the object.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Sugino, Sauser, Shouldice, nor Lin, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“Claim 1 (currently amended): A Doppler signal processing device for detecting an object according to a received wireless signal, the Doppler signal processing device comprising:
…
a frequency analysis unit, configured to generate a frequency domain signal vector based on the according to at least one digital signal, wherein the at least one digital signal corresponds to the received wireless signal, and comprises movement information of the object and an interference signal generated by an interference in a background, and the frequency domain signal vector comprises a frequency domain of a time period and a corresponding energy value;
an interference suppression unit configured to perform a suppression operation according to the frequency domain signal vector and a frequency domain interference estimation signal vector to generate an interference suppressed frequency domain signal vector, wherein energy of the interference in frequency domain is suppressed in the interference suppressed frequency domain signal vector;
…
a detection unit configured to generate a result signal according to the interference suppressed frequency domain signal vector, wherein the result signal is related to the movement information of the object;
an error detection unit configured to optionally provide an error detection control signal to the interference estimation unit to adjust a rate of updating the frequency domain interference estimation signal vector, wherein the error detection control signal is provided according to whether when the frequency domain interference estimation signal vector includes Doppler energy of an object movement larger than a vital sign movement of the object.”
 
as recited by claim 1 and similarly recited in claim(s) 11 and 18, over any of the prior art of record, alone or in combination.  Claims 2- 10, 12-17 and 19-20 depend on claims 1, 11 and 18; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648